DETAILED ACTION	 
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in reply to applicant communication filed on March 04, 2020. Claims 1-20 are pending. Claims 1, 10 and 18 are independent form are presented for examination.
IDS
2	The IDSs filed on 03/04/2020 and 08/19/2021 have been considered.

Claim Rejections - 35 USC § 103
3	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-7, 10-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti et al. (Marchetti, hereinafter) (U.S. Patent Application Publication No. 2018/0241812 A1) in view of Wan (U.S. Patent Application Publication No. 2009/0138301 A1). 
Regarding claim 1, Marchetti discloses a system ([0058]; distributed computing system; Fig. 3C) comprising: 
a processor (data processor 164); and 
a network bandwidth handler ([0010]; predictive autoscaler) coupled to the processor, the network bandwidth handler to: 
([0010], [0059]-[0061]; obtaining regular and/or irregular components of the time series data for a certain time interval for analysis, Fig. 4 & 5), wherein the average count of network packets is representative of network traffic at a server ([0010], [0060]-[0061] & [Abstract]; Based on the obtained regular and/or irregular components of the time series, the predictive autoscaler can be configured to determine predicted resource consumption values in a future time point (e.g., in ten, twenty, or thirty minutes)); 
determine from the time series distribution data ([0059]-[0060]; determining the predict resource values by decomposing the time series data): 
a trend data component comprising a distribution of a first set of data points indicative of an inherent trend of a first portion of the network traffic over the pre-defined time period ([0061] & [0009]-[0010]; trend data component with trend data set points…trend element can reflect a long-term progression in the time series, for example, in an increasing or decreasing direction, Fig. 5), 
a seasonal data component comprising distribution of a second set of data points indicative of recurring and persistent change in a pattern of a second portion of the network traffic over the pre-defined time period ([0061] & [0009]-[0010]; seasonal data component with a plot of seasonal data set points, Fig. 5),
a cyclical data component comprising distribution of a third set of data points indicative of a third portion of the network traffic developed due to a predefined operational rule ([0061] & [0009]-[0010]; cyclical element data component and the cyclical element can reflect repeated but non-periodic fluctuations in the time series), and 
an irregular data component comprising a fourth set of data points indicative of a fourth portion of the network traffic undefined by a definitive external factor ([0061] & [0009]-[0010]; irregular data component with a plot of irregular data set points…irregular component (or “random component”) can reflect a part of the time series without discernable patterns, for example, as residuals or remainders of the time series after the regular component is removed, Fig. 5); 
compute baseline distribution traffic data indicative of a base count of network packets over the pre-defined time period, based on the trend data component, the cyclical data component, and the ([0009]-[0010], [0026]-[0027] & [0059]-[0061]; The regular component can include one or more of a trend element, a cyclical element, and a seasonal element); 
determine, using a local weighted regression, an estimated network traffic for a future time interval based on the baseline distribution traffic data, and irregular component ([0009]-[0010], [0026]-[0027] & [0059]-[0061]; In certain embodiments, the predictive autoscaler can determine a long-term prediction value of ten virtual machines at a future time point based on a combination of the trend, cyclic, and/or seasonal element of the regular component. The predictive autoscaler can also determine a short-term prediction value of two virtual machines at the same time point by applying recurrent neural networks, regression, or other suitable techniques to the irregular component. The predictive autoscaler can then additively or otherwise combine the long-term and short-term prediction values to derive at an overall predicted resource consumption value (e.g., twelve virtual machines) at the future time point); and 
provide an estimated bandwidth for the future time interval based on the estimated network traffic to configure network settings of the server ([0010], [0026]-[0027] & [0059]-[0061]; The predictive autoscaler can then additively or otherwise combine the long-term and short-term prediction values to derive at an overall predicted resource consumption value (e.g., network bandwidth, [0024]) at the future time point).
But Marchetti doesn’t explicitly disclose that determining an estimated network traffic for future time interval based on a lagged covariate factor, and covariate metrics. 
However, Wan in analogous bandwidth forecasting system, discloses determining an estimated network traffic for future time interval based on a lagged covariate factor, and covariate metrics ([0027]-[0031] & [0045]-[0046]; covariate lag parameter and covariance function are used in determining a forecasting network bandwidth). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Wan to the system of Marchetti in order to optimize the system performance by facilitating the forecasting of network traffic.

Regarding claim 2, Marchetti further teaches the system as claimed in claim 1 further comprising: 
(predictive autoscaler 126) coupled to the processor ([0048]; predictive autoscaler 126 coupled with a data processor 164), the dynamic bandwidth allocator to allocate network bandwidth to the server based on pre-stored network traffic data applicable for the server and the estimated bandwidth for the future time interval ([0036] & [Abstract]; the predictive autoscaler 126 can be configured to receive resource consumption data associated with individual applications executing in a distributed computing system. The predictive autoscaler 126 can also process the received resource consumption data into a time series. Based on the time series, the predictive autoscaler 126 can be configured to predict a future resource consumption value at a future time point and cause adjustment of resource provisioning in the distributed computing system 100 prior to any scalability issues occur).

Regarding claim 3, Marchetti further teaches the system as claimed in claim 2, further comprising: 
a load balancer coupled to the processor (an autoscaler or network node, [0022]), the load balancer to: 
monitor current network traffic at the server ([0004] & [0022]; an autoscaler can monitor for processor usage on servers); and 
perform load balancing of the current network traffic at the server by distributing a portion of the current network traffic to a remote server, when the allocated network bandwidth is less than a desired network bandwidth to support the current network traffic ([0004], [0022] & [0036]; provision additional processing capacities when the monitored processor usage exceeds a threshold (e.g., 90%). The additional processing capabilities can be provided as additional instances of virtual machines or allocated servers).

Regarding claim 4, Marchetti doesn’t explicitly disclose the limitations of claim 4. 
However, Wan teaches wherein the network bandwidth handler comprises a data harmonizer coupled to the processor, the data harmonizer to collect the time series distribution data in a chronological order representing a distribution of the average count of network packets corresponding to the covariate metrics, at pre-defined time intervals of the pre-defined time period ([0027]-[0031]; A discrete time series is a set of observations x(n), each one being recorded at a specific time interval n.).


Regarding claim 5, Marchetti doesn’t explicitly disclose the limitations of claim 5. However, Wan teaches wherein the network bandwidth handler is to calculate the covariate metrics based on identifying external factors influencing the network traffic at an instance of time ([0027]-[0031]), and wherein the covariate metrics comprise at least one of: 
a size of a web page ([0019]; weblogs), a non-seasonal promotion ([0018]-[0019]; holiday effects and web page view revenue), a count of images on the web page, a capability of the server, a load time interval for loading the web page, a ranking of the web page, and a performance of a search optimizer coupled to the server.
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Wan to the system of Marchetti in order to optimize the system performance by facilitating the forecasting of network traffic.

Regarding claim 6, Marchetti further teaches the system as claimed in claim 1, wherein the network bandwidth handler comprises: 
a baseline traffic estimator coupled to the processor ([0009]; predictive autoscaler using predictor 166 also do regular traffic estimation, Fig. 4), the baseline traffic estimator to: 
decompose the time series distribution data to obtain the trend data component, the seasonal data component, the cyclical data component, and the irregular data component ([0009]-[0010] & [0059]-[0061]; The predictive autoscaler can also be configured to decompose the generated time series into a regular component and an irregular component that are additive, multiplicative, or in other suitable relationships with each other. The regular component can include one or more of a trend element, a cyclical element, and a seasonal element); and 
compute the baseline distribution traffic data, wherein the baseline distribution traffic data is a function of the trend data component, the seasonal data component, and the cyclical data component ([0009]-[0010] & [0059]-[0061]; The regular component (baseline) can include one or more of a trend element, a cyclical element, and a seasonal element).

Regarding claim 7, Marchetti further teaches the system as claimed in claim 1, wherein the network bandwidth handler (the predictive autoscaler 126) comprises a dynamic bandwidth estimator (a resource predictor 166) coupled to the processor ([0048]; the predictive autoscaler 126 can be operatively coupled to a computer readable storage 161 and include a data collector 162, a data processor 164, and a resource predictor 166 operatively coupled to one another). 
But Marchetti doesn’t explicitly teach the dynamic bandwidth estimator to compute the lagged covariate factor based on an auto regression data component and a moving average data component, determined from the irregular data component, and wherein: the auto regression data component comprises a distribution of a fifth set of data points indicative -of regression of the fourth set of data points over a first lag time interval; and the moving an average data component comprises a distribution of a sixth set of data points indicative of regression of error values of the fourth set of data points over a second lag time interval.
However, Wan in analogous art, discloses the dynamic bandwidth estimator to compute the lagged covariate factor based on an auto regression data component and a moving average data component, determined from the irregular data component ([0027]-[0031] & [0045]-[0046]; covariate lag parameter and covariance function are used in determining a forecasting network bandwidth), and wherein: 
the auto regression data component comprises a distribution of a fifth set of data points indicative -of regression of the fourth set of data points over a first lag time interval ([0044]-[0046] & [0027]-[0031]; If the data display characteristics suggesting nonstationary, then we need to apply transformations on it to produce a new series that is stationary. Deviation from stationary can be suggested by the graph of the series itself or by its sample autocorrelation function); and 
the moving an average data component comprises a distribution of a sixth set of data points indicative of regression of error values of the fourth set of data points over a second lag time interval ([0044]-[0046] & [0027]-[0031]; If the data display characteristics suggesting nonstationary, then we need to apply transformations on it to produce a new series that is stationary. Deviation from stationary can be suggested by the graph of the series itself or by its sample autocorrelation function).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Wan to the system of Marchetti in order to optimize the system performance by facilitating the forecasting of network traffic.

As for claims 10, 11, 12, 13, 14, 15, 18, 19 and 20, the limitations of claims 10, 11, 12, 13, 14, 15, 18, 19 and 20 are similar to the limitations of claims 1, 2, 3, 4, 6, 7, 1, 7 and 2 above, respectively. Therefore, the limitations of claims 110, 11, 12, 13, 14, 15, 18, 19 and 20 are rejected in the analysis of claims 1, 2, 3, 4, 6, 7, 1, 7 and 2 above, and the claims are rejected on that basis.

5	Claim 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Marchetti et al. (Marchetti, hereinafter) (U.S. Patent Application Publication No. 2018/0241812 A1) in view of Wan (U.S. Patent Application Publication No. 2009/0138301 A1) further in view of Samadi (U.S. Patent Application Publication No. 2019/0379592 A1). 
Regarding claim 8, Marchetti doesn’t teaches the limitations of claim 8. However, Wan discloses wherein the network bandwidth handler comprises a lag parameter estimator coupled to the processor, the lag parameter estimator to: 
access the irregular data component of the time series distribution data ([0044]-[0046] & [0027]-[0031]; If the data display characteristics suggesting nonstationary, then we need to apply transformations on it to produce a new series that is stationary. Deviation from stationary can be suggested by the graph of the series itself or by its sample autocorrelation function); and 
determine from the irregular data component, the auto regression data component based on an auto-correlation function (ACF) ([0044]-[0046] & [0027]-[0031]; If the data display characteristics suggesting nonstationary, then we need to apply transformations on it to produce a new series that is stationary. Deviation from stationary can be suggested by the graph of the series itself or by its sample autocorrelation function). 

But Marchetti in view of Wan doesn’t explicitly disclose the moving average data component based on a partial auto-correlation function (PACF).
However, Samadi in analogues art, discloses determining the moving average data component based on a partial auto-correlation function (PACF) ([0065]; Autocorrelation and Partial Autocorrelation plots can be implemented to identify the appropriate AR and MA orders).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Samadi to the system of Marchetti in order to optimize the estimation process.

Regarding claim 9, Marchetti doesn’t teach the limitations of claim 9. However, Wan discloses wherein the lag parameter estimator ([0027]-[0031]; lag estimator equation) is to:
construct using the ACF, a first plot representing a distribution of a first correlation value indicative of a first correlation between the network traffic at a first time instance and the network traffic at a second time instance subsequent to the first time instance ([0044]-[0046] & [0027]-[0031]; If the data display characteristics suggesting nonstationary, then we need to apply transformations on it to produce a new series that is stationary. Deviation from stationary can be suggested by the graph of the series itself or by its sample autocorrelation function). 
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Wan to the system of Marchetti in order to optimize the system performance by facilitating the forecasting of network traffic.
But Marchetti in view of Wan doesn’t fully disclose construct using the PACF, a second plot representing a distribution of a second correlation value indicative of a second correlation between an error version associated with the network traffic at a third time instance and the error version associated with network traffic at a fourth time instance subsequent to the third time instance; determine a first correlation parameter based on the first correlation value of the first plot and a first confidence threshold; 
However, Samadi in analogues art, discloses construct using the PACF, a second plot representing a distribution of a second correlation value indicative of a second correlation between an error version associated with the network traffic at a third time instance and the error version associated with network traffic at a fourth time instance subsequent to the third time instance ([0065]; Autocorrelation and Partial Autocorrelation plots can be implemented to identify the appropriate AR and MA orders);
determine a first correlation parameter based on the first correlation value of the first plot and a first confidence threshold ([0064]; The first difference of a time series Xt is given by Xt−Xt−1. If Xt exhibits a non-exponential upward or downward trend, then the series given by its first difference will likely not exhibit the same trend, as the differences in values are steady. If the first difference is not sufficient to introduce stationarity (“stationarity” referring to a condition in which the differences in values are steady, or that the mean and/or variance remain steady/substantially constant over time));
determine a second correlation parameter based on evaluation of the second correlation value of the second plot against a second confidence threshold ([0064]; a second difference may be implemented, however, over-differencing comes at the price of lower forecasting accuracy); and
compute the auto regression data component based on the first correlation parameter for a future time instance and the moving average data component for the future time instance based on the second correlation parameter ([0065]; Autocorrelation and Partial Autocorrelation plots can be implemented to identify the appropriate AR and MA orders).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to utilize the teaching of Samadi to the system of Marchetti in order to optimize the estimation process.



Conclusion
6	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELAKU Y HABTEMARIAM whose telephone number is (571)272-8373.  The examiner can normally be reached on Mon - Fri 9 am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, joon Hwang can be reached on 5712724036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/M. H. /
Melaku Habtemariam
Examiner, Art Unit 2447
9/12/21

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447